DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed March 5, 2021, have been fully considered and are persuasive.
Allowable Subject Matter
Claims 1-4 and 6-9 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Independent claim 1 is allowed because the prior art of record neither anticipates nor renders obvious the limitations of the independent claim in individual combination.
For example, the prior art of record neither anticipates nor renders the limitations obvious of a multi-layered ceramic electronic component… wherein… a ratio (t2/t1) of a thickness (t2) of a region of the first electrode layer disposed on the first surface or the second surface of the ceramic body to a thickness (t1) of a region of the first electrode layer disposed on the third surface or the fourth surface of the ceramic body satisfies 40% to 120%, a ratio (t1/BW) of the thickness (t1) to a distance (BW), in the second direction, from one end of the first electrode layer to another end of the first electrode layer disposed on the first surface or the second surface of the ceramic body satisfies 20% or less, and the distance (BW) is 400 µm to 700 µm, as recited in combination in independent claim 1. 
The closest art of record includes US Publication 2013/0242457 to Lee et al. (hereinafter Lee). While Lee teaches varying the first and second electrode layers (see, e.g., paragraph 77-80), Lee is directed to a cover layer below a certain thickness (see, e.g., paragraph 55, 58-60) and requires the length of the first electrode layer to be limited in relation to the cover layer (see, e.g., paragraph 60, 67-68); this places an upper limit of BW below the claimed range, and modification of Lee to overlap the 
After careful review of the specification and the claims in the application and a search of the prior art, considering the claims a whole, the aforementioned recited limitations in the independent claim are believed to render the claim and the claims dependent thereto patentable over the prior art of record.
Therefore claims 1-4 and 6-9 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN MILAKOVICH whose telephone number is (571) 270-3087. The examiner can normally be reached on Monday - Friday 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available 






/NATHAN MILAKOVICH/Primary Examiner, Art Unit 2848